Citation Nr: 0125668	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  92-54 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  

2. Entitlement to service connection for residuals of a right 
foot injury.  

3. Entitlement to service connection for Hepatitis C.  

4. Entitlement to an increased rating for disability of the 
right knee, currently rated as 10 percent disabling.  

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6. Entitlement to annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from July 1975 
to November 1975.  He was in the Delayed Enlistment Program 
from November 1975 to March 1977 and he served on active duty 
from March 1977 to January 1980. 

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The Board in 
April 1993 and May 1996 remanded the case for further 
development.

In June 200, the claim was again remanded to afford the 
veteran a travel board hearing.  The hearing was held at the 
RO in December 2000, before the undersigned, but the tape of 
the hearing has been lost.  In response to an inquiry from 
the Board, the veteran indicated in October 2001 that he 
wanted another hearing before a member of the Board.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.


Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 20001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


